IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MISSOURI

MICHELLE CAMPBELL, Individually, )
and as surviving spouse of
James Richard Campbell, Jr., deceased,

KANDI PADGETT, LPN,

JOHN AND JANE DOES #1-10,
MICHAEL J. VIERRA, M.D.,

LAKE REGIONAL HEALTH SYSTEM, )

)
)
Plaintiff, }
)

v. } Case No. 19-04124-CV-C-NKL
)
LAKE REGIONAL MEDICAL )
MANAGEMENT, INC., d/b/a Lake )
Regional Medical Urgent Care- Eldon, )
RENE REVELLE, FNP, )
KANDI WILLIAMS, LPN, )
)
)
)

and )
LAKE REGIONAL ALLIED SERVICES,) -

)

Defendants. )

JOINT PROPOSED SCHEDULING PLAN

Come now the Parties and pursuant to the Court's July 18, 2019, Order, submit the

following Joint Proposed Scheduling Plan to the Court:
PROPOSED SCHEDULING PLAN .

1. Counsel for the parties have discussed the nature and basis of their claims and
defenses, the possibility for a prompt settlement, formulation of a discovery plan and issues
relating to preserving discoverable information and the production of electronically stored
information as required by Rule 26 and Local Rules 16.1 and 26.1.

2. Per the Court's July 18, 2019, Order, the parties conferred on July 26, 2019, at 2:00

pm. Plaintiff and Defendants Lake Regional Medical Management, Inc., d/b/a Lake Regional

Case 2:19-cv-04124-NKL Document 21 Filed 08/08/19 Page 1 of 4

 

 
Medical Urgent Care — Eldon, Rene Revelle, Kandi Padgett, Kandi Williams, Lake Regional

Health System and Lake Regional Allied Services agreed to exchange Rule 26 disclosures by

August 6, 2019. Plaintiff and Defendant Michael Vierra agreed to exchange Rule 26 disclosures

by August 6, 2019,

3, The parties agree discovery will be conducted predominantly through the

production of electronic copies of the materials sought and any electronic discovery materials will

be produced in a readily readable format. The parties do not anticipate the cost and burden of

retrieving any electronically stored information will be an impediment to its production.

4, Joint Proposed Scheduling Plan:

a.

The parties have no agreed upon provisions for the disclosure of
electronically stored information or agreements regarding claims of
privilege, except those listed herein.

The parties agree that discovery will not be conducted in phases or limited
to certain issues, but will be conducted on an ongoing basis within the time
frames listed herein.

The parties agree the presumptive limit of 10 depositions per side and 25
interrogatories per party as set forth in the Federal Rules of Civil Procedure
shall apply in this case, but by stipulation the parties may agree to additional
discovery.

With regard to claims of privilege and work product, the parties agree to
follow Fed. R. Civ. P. 26(b)(5)(A) where a privilege log is requested in
writing.

Joinder of additional parties and amendments to pleadings will be

completed by November 30, 2019.

Case 2:19-cv-04124-NKL Document 21 Filed 08/08/19 Page 2 of 4

 

 
f. The Parties believe any referral for mediation would be most productive on
or before December 31, 2019.

g. Plaintiff shall disclose all expert witnesses and shall provide reports
required by Fed. R. Civ. P. 26(a)(2) for any such experts by February 1,
2020.

h. Plaintiff's experts will be produced for deposition by March 1, 2020.

i, Defendant will disclose its experts and will make any requests for
examination pursuant to Rule 35 by April 1, 2020.

}. Defendant will produce its experts for depositions and have any Rule 35
examination conducted by May 1, 2020.

k. The parties agree all discovery shall be completed by June 1, 2020.

1. The parties agree dispositive motions will be filed on or before July 1, 2020.

m. The parties agree motions to exclude expert testimony will be filed on or
before July 1, 2020.
n. The parties anticipate the earliest date this case can reasonably be ready for

trial is November 11, 2020,
O. The parties estimate a five-day jury trial.

5. The parties are not aware of any other matters pertinent to the completion of
discovery in this case. Other matters that may arise pertinent to the completion of discovery in this
case shall be resolved by stipulation or shall be presented to the Court by motion to apprise the
Court of a party’s or parties’ position with respect to the issues that may arise during the course of

scheduled discovery.

Case 2:19-cv-04124-NKL Document 21 Filed 08/08/19 Page 3 of 4

 
 
 
 

& JONES, LLC

 

   

Tha ee? MO #34799
if S_ Bethune MO #35685
es Shumate MO #60396
1100 Main Street, Suite 2930

Kansas City, MO 64105

Phone: (816) 421-1600

Fax: (816) 472-5972

gdavis(@dbjlaw.net

sbethune@dbjlaw.net
wshumate@dbjlaw.net

 

Michael L. Wilson

The Wilson Law Firm, LLC
6247 Brookside Boulevard, Suite 226
Kansas City, MO 64113

Phone: (816) 363-2112

Fax: (816) 363-2114

mlwilson@kc.tr.com
ATTORNEYS FOR PLAINTIFF

MO #33135

 

NEWMAN CO) EY & RUTHP.C.

Edward 2. Clausen #34621
Joshua’L. Hill #62951

601 Monroe Street, Suite 301

P.O. Box 537

Jefferson City, MO 65102

(573) 634-2266

FAX: (873) 636-3306

ed, cfancrpe.com

hilli@ncrpc.com

ATTORNEYS FOR DEFENDANTS
LAKE REGIONAL MEDICAL
MANAGEMENT, INC., RENE REVELLE,
KANDI WILLIAMS, KANDI PADGETT,
LAKE REGIONAL HEALTH SYSTEM
AND LAKE REGIONAL ALLIED
SERVICES

 

SCHREIMANN, RACKERS &

   
 

. #44884
Rydh Bertels #55167

‘931 Wildwood Drive, Suite 201

Jefferson City, MO 65109
573-634-7580
573-635-6034 (facsimile)
bouckley@srfblaw.com

rb@srfblaw.com
ATTORNEYS FOR DEFENDANT VIERRA

Case 2:19-cv-04124-NKL Document 21 Filed 08/08/19 Page 4 of 4

 

 
